Exhibit 10-4

MODIFICATION OF SECURITY AGREEMENT

This Modification of BB&T Security Agreement, made this 4th day of January,
2012, by and between SOUTHEAST POWER CORPORATION, a Florida corporation
(“Debtor”) and BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (“Secured Party”).

RECITALS

1. Debtor and Secured Party entered into that certain BB&T Security Agreement
dated February 22, 2011 (“Security Agreement”).

2. Security Agreement was entered into in connection with a certain Promissory
Note dated February 22, 2011 (including all extensions, renewals modifications,
and substitutions thereof) in the original principal amount of Six Million Nine
Hundred Forty Thousand and 00/100 Dollars ($6,940,000.00) made in favor of
Secured Party by Southeast Power Corporation as Borrower, and other loan
documents related thereto, (the “Southeast Note”).

3. The Goldfield Corporation has executed a Renewal Promissory Note dated
December 30, 2011 in the original amount of $3,000,000.00 in favor of Secured
Party (the “Goldfield Note”).

4. Debtor desires to secure and collateralize the Goldfield Note under the
Security Agreement.

NOW, THEREFORE, for the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Recitals. The above recitals are true and correct and are expressly
incorporated herein.

2. Cross-Collateralization. Debtor hereby agrees, stipulates and acknowledges
that the term “obligations” as defined in Section 1.2 of the Security Agreement
shall include (in addition to the liabilities under the Southeast Note), all of
the obligations and liabilities under the Goldfield Note to the same and full
extent as the Southeast Note. Debtor further agrees and stipulates that the
collateral and security interests granted in the Security Agreement shall secure
the indebtedness evidenced by the Goldfield Note and the Southeast Note.

3. Miscellaneous. Except as expressly modified herein, all other terms and
provisions of the Security Agreement remain in full force and effect, and Debtor
reaffirms, confirms and acknowledges that all terms and provisions of the
Security Agreement as modified herein remain valid and effective.



--------------------------------------------------------------------------------

The parties have signed this Modification of Security Agreement under seal as of
the date and year first written above.

 

WITNESSES:     SOUTHEAST POWER CORPORATION, a Florida corporation

/s/ Barry Forbes

    Print Name:  

Barry Forbes

    By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry, Treasurer

/s/ John W. Davis III

      Print Name:  

John W. Davis III

     

 

2